We are starting this sixty-third 
session of the General Assembly under the wise and 
inspiring leadership of our President, 
Mr. Miguel d’Escoto Brockmann. We rely on your 
experience and your political acumen, Sir, and I wish 
you every success in your work. At the same time, I 
wish to express our sincere gratitude to your 
predecessor, Mr. Srgjan Kerim, President of the 
General Assembly at its sixty-second session, who 
guided the Assembly with great sensitivity and 
determination. I also wish to pay tribute to the 
Secretary-General, Mr. Ban Ki-moon, whose tireless 
efforts are guiding the United Nations at this turbulent 
time.  
  
 
08-51749 18 
 
 Indeed, we live in a turbulent world at a turbulent 
time. We need real answers to the accumulated global 
problems. The era of optimism generated by 
globalization has come to an end. The eruption of the 
financial crisis in recent weeks has removed the last 
shred of doubt about that. The world needs real 
answers to big questions. 
 If you asked me to identify the key policy 
requirement for the United Nations today with a single 
concept — and in one word — my answer would be 
this: we live at a time requiring transformation. 
Transformation should be the key idea of policymaking 
to guide United Nations action. The United Nations 
should look to policies with a transformational 
potential and capable of producing transformational 
effects in the not-too-distant future. Obviously, that 
ambitious and general proposition begs further 
questions. Is the United Nations capable of generating 
social, political and economic transformation? Does 
the United Nations of today know what is the main 
area for the necessary strategic transformation? What 
needs to be done, by way of transformation, in the 
most sensitive area of the United Nations mandate, in 
the area of the maintenance of international peace and 
security? Allow me to address those questions one by 
one. 
 First, is the United Nations capable of generating 
social and political transformation worldwide? The 
United Nations has demonstrated such an ability in 
various areas of its work in the past. United Nations 
action in the field of human rights offers an excellent 
example. Later this year we will celebrate the sixtieth 
anniversary of the Universal Declaration of Human 
Rights, and it does not take much effort to realize how 
much the change that has occurred in those 60 years 
owes to the transformational energy of human rights.  
 Consider this: at the time of the adoption of the 
Universal Declaration in 1948, the world had 
experienced one of its most traumatic moments. The 
Second World War was barely over, its aftershocks 
were still strongly felt, and much of the world was 
physically destroyed. Stalinist oppression was the 
dominant feature of the Soviet Union and of a large 
part of Europe. In Asia and Africa, large populations 
suffered under the yoke of colonialism. The system of 
apartheid was being introduced in South Africa. Yet, 
that was the time when the authors of the Universal 
Declaration of Human Rights outlined an optimistic 
vision of a just society and a better world. Human 
rights were the genuinely transformational idea of the 
time and that idea has guided social change and 
development ever since. 
 The world of today, while still far from ideal, is 
substantially better than the world of 1948. Human 
rights have triumphed in many parts of the world and 
are making steady progress in others. Many of the 
oppressive systems have ended in the dustbin of 
history. The remaining ones are likely to follow. 
Democracy has progressed globally and is today the 
way of life of more people than ever before. 
 Obviously, violations of human rights still persist, 
as reported by the United Nations experts and by non-
governmental organizations. Some of the causes of 
violations, such as racial discrimination, are persistent 
and take place in new forms. New issues of human 
rights have also arisen. Concerns related to security 
and counter-terrorism seem to have contributed to a 
diminished care for human rights in some societies. 
The abhorrent practice of torture has gained a degree of 
acceptance, which should be a cause for serious 
concern for all those who take human rights seriously. 
Armed conflicts continue to produce atrocities and 
massive violations of human rights.  
 Those phenomena must be met with resolute 
counteraction. Human rights institutions need to be 
strengthened and supported. Human rights education 
deserves higher priority. The principle of the 
responsibility to protect must be given real meaning 
and real teeth through diplomatic and other action. The 
International Criminal Court has to be accepted and 
made effective as the key institution for punishing 
perpetrators of war crimes, crimes against humanity 
and genocide. Violations of human rights have to be 
combated wherever they occur. 
 But in addition, there is an even more 
fundamental reality that affects the actual enjoyment of 
human rights by all. The Universal Declaration 
proclaimed, in its article 28, that everyone is entitled to 
a social and international order in which their human 
rights can be fully realized. The authors of the 
Declaration realistically envisaged the long-term nature 
of the effort for human rights. Guided by that spirit, the 
General Assembly adopted, in 1986, its Declaration on 
the Right to Development, a right which became 
recognized as universal at the World Conference on 
Human Rights held in Vienna in 1993. That was a 
significant and realistic recognition of the intrinsic link 
 
 
19 08-51749 
 
between two fundamental human aspirations: the one 
for human freedom and the other for human 
development. In subsequent years, the United Nations 
also developed a comprehensive understanding of what 
development is and what it means in our era. That 
understanding was elaborated at a series of global 
conferences in the 1990s and summarized in the year 
2000 in the form of the agreement on global 
development goals. 
 The vision exists and practical progress, while 
still uneven, is visible. The high-level meeting on 
Africa last Monday strengthened the existing global 
consensus about the immediate priorities for Africa, 
including more effective financing for development. 
The panel discussions on the Millennium Development 
Goals tomorrow will be an opportunity to discuss the 
key issues of today, in particular those emerging from 
the current food crisis. I also hope that the proposal of 
the Secretary-General for a summit to consider 
progress in the achievement of the Millennium 
Development Goals in 2010 will gain wide support. 
 Those and other discussions also help in 
answering my second question: does the United 
Nations know the strategic direction in which the 
transformational effort must be concentrated today? 
Yes, the Millennium Development Goals are part of the 
answer, but it is already clear that global 
development — now and in the foreseeable future — 
will vitally depend on the preservation of our natural 
environment and, in particular, on how we address the 
problems of energy and global warming. The battle for 
our common, global future will be won — or lost — on 
the environmental front, and that is where the main 
transformational effort has to take place. There is no 
time to lose. 
 Earlier this year, the European Union, under the 
presidency of my country, Slovenia, adopted a plan of 
activities to reduce the emission of greenhouse gases. 
Yesterday, President Sarkozy of France, the current 
President of the European Council, reiterated the 
European Union commitment to the success of the Bali 
road map and the Copenhagen conference to be held 
next year. In the meantime — and I wish to emphasize 
this — progress must be made at the conference in 
Poznan, Poland, and in the process leading to the 
Copenhagen conference and to the final global 
agreement. 
 But those efforts will succeed only if an adequate 
partnership is established among the key economic and 
political players. Partnership between the European 
Union, the United States, Japan, China, India and the 
Group of 77 countries is essential. The existing 
environmental challenges call for a transformational 
approach to the way the world consumes energy, the 
way it develops technology and the way it pursues 
development. Incremental change will not do. Global 
cooperation is essential. Obviously — and I would 
underline this — the responsibilities of the developed 
and the developing countries are not the same. They 
are differentiated. But the world as a whole has to 
move ahead and the United Nations has to get the 
direction right. Transformation is the order of the day. 
 My third question relates to the maintenance of 
international peace and security and the necessary 
transformation in that area. Allow me to state right at 
the outset that there is a serious need for 
transformation of the existing institutions in the field 
of international security. 
 The international security landscape today offers 
a mixed picture. After the end of the cold war, there 
were moments of high hopes and moments of deep 
disappointment. There were successes and failures, 
including the failure to prevent genocide. But we also 
have to point out that the overall number of armed 
conflicts has been declining for more than a decade 
now. That is an encouraging development indeed, and 
it is in no small measure due to the contribution of the 
United Nations, which has steadily increased its 
experience and its capacity in peacekeeping, post-
conflict peacebuilding and, to some extent, preventive 
diplomacy. The role of the Secretary-General has been 
strengthened in all those areas. 
 The progress made so far has established a degree 
of confidence in the capacity of the international 
security structures and their key players to cooperate 
and, even more, to work in partnership for the 
maintenance of international peace and security. 
However, it appears that the confidence developed thus 
far is still fragile and that remnants of the cold war 
mentality are still in existence. Further efforts are 
therefore needed. Those efforts, in my opinion, involve 
two basic sets of tasks.  
 The first set of tasks relates to the development of 
partnerships to address the key security issues, in 
particular those in the Middle East, the Caucasus, the 
  
 
08-51749 20 
 
Balkans and several regions of Africa. In all those 
areas, there has been a degree of success in 
establishing cooperation and partnership among the 
key regional and global players working for peace. 
Models of concerted diplomacy such as the one 
established to deal with the issues of North Korea can 
and should inspire preventive diplomacy and 
peacemaking in other parts of the world. 
 The second set of tasks is equally urgent. 
Immediate consideration has to be given to a 
transformation of the existing security structures. 
Reform of the Security Council is long overdue. 
Incremental improvements of its working methods, 
while welcome, are far from sufficient. The time is ripe 
for changes in the Council’s structure. I believe that the 
membership of the Security Council should be 
expanded, and that that should be done in three 
directions. First, there should be six additional 
permanent members from every region of the world. 
Secondly, there should be an additional category of 
non-permanent members with a more frequent rotation, 
six in any particular composition of the Security 
Council, and they should be elected in accordance with 
a formula to be determined by the General Assembly 
and alternate every second two-year term. Thirdly, the 
remaining eight non-permanent members would be 
elected in accordance with the principle of equitable 
geographic distribution. This three-point idea means 
that the total size of the reformed Security Council 
would not exceed 25 members; it would be a 25-
member Council. It would be a more representative 
Council and, I believe, a more effective one.  
 I offer those ideas on reform of the Security 
Council to you, Mr. President, to use in the coming 
efforts for Council reform. It is widely accepted that 
that work needs to progress towards a successful 
conclusion. Success in Council reform would represent 
a key contribution to the transformation of the 
international security architecture. Together with other 
major projects of the United Nations, it would 
constitute a significant contribution to the 
improvement of the world. 
 Allow me to conclude. Is all of this new? In a 
certain sense, yes, because some of the specific tasks 
and specific projects are new. But more deeply, the 
answer is that all of this has to do with continuity. The 
United Nations has, from its inception, represented the 
hope for and the promise of an improved world. Let us 
not betray that hope and let us live up to that promise. 
Let us work for transformation wherever necessary. Let 
us make this era the finest hour of the United Nations.